Order entered March 10, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00428-CV

         IN THE INTEREST OF D.F.D. AND T.Z.D., CHILDREN

             On Appeal from the 256th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DF-18-19199

                                   ORDER

     I voluntarily recuse myself from hearing any matter in the above appeal.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE